DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 2/22/2022.
Claims 1-3, 6-7, 9-22 are pending.
Claim 22 has been added by amendment.
Applicant's election with traverse of group 1, (claims 1 and 2), A, G, C, U in the reply filed on 8/30/2021 is acknowledged.  The traversal is on the ground(s) the present claims require regions of fixed sequences specifically selected to differentiate these sequences from the target sequence to be sequenced (claim 1c, two or more mismatches compared to a target sequence) and each member of the standard curve,  This argument has been thoroughly reviewed but is not considered persuasive as the art of Noerholm (WO2016/007951A1, published) (IDS (7/26/2019) and Willenbrock.(RNA (2009) volume 15, pages 2028-2034) render claims 1 and 2 obvious as detailed below.  Thus the claims lack a special technical feature over the prior art and unity of invention.
Claims 3, 6-7, 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/2021
Claims 1-2, and 22 are being examined.
The objection to the drawings has been withdrawn in view of the replacement sheets.  
The objection to the specification has been withdrawn in view of the amendment.
The previous objection to the claims has been withdrawn.
The 112 rejections have been withdrawn in view of the amendment.
Priority
The instant application was filed 07/26/2019 and is a national stage entry of PCT/EP2018/052127having an international filing date: 01/29/2018 and claims foreign priority to EP17153689.9, filed 01/30/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 is being considered by the examiner.
Claim Objections
Claims 2 are objected to because of the following informalities:  
Claim 2 is objected to as it recites “A,” “G,” “C,” T,” “U”  but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Response to Arguments
	This is a new ground of objection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noerholm (WO2016/007951A1, published) (IDS (7/26/2019) and Willenbrock.(RNA (2009) volume 15, pages 2028-2034).
Claim 1 is a composition which is limited by the structural limitations of the claims.  The claim sets forth comprising language and thus allows for additional elements.  
Further the claim recites randomized nucleotides.”    The specification teaches, “The term "randomization" or "randomized sequence" shall refer to specific nucleotide sequence modifications in a predetermined region. Randomization results in  a repertoire of nucleic acids.”  Thus the broadest reasonable interpretation is of randomized nucleotides is any sequence variation or modification.
The claim further recites, “subset.”  The specification on page 20 teaches, “The term "subset" refers to single stranded nucleic acid molecules having identical core sequences and different randomized nucleotides as described herein.”  Thus the broadest reasonable interpretation of a subset is it has a core sequences and at least one modified nucleotide in the randomized sequences.
The specification on page 43 indicates the 3’ modifications can be a 3’ OH.
Noerholm in paragraph 11 teaches artificial reference sequence (ARS) SEQ ID NO 1:
acatactgqacgtaX1Cx2gX3acaagaagaX4tx5cX6gcatcatgagagac (SEQ ID NO: 1}
Where X is variable (randomized).
Noerholm teaches ARS control can be used in analyzing nucleic acids extracted from a biological sample.(0012)
Noerholm teaches nucleic acids can be RNA or DNA  and the ARS can be spiked in during ultra deep sequencing(0014).
Noerholm does not specifically teach the ARS is RNA or present in from 1 attomole to 10000 attomoles.
However, Willenbrock provides an article comparing quantitative miRNA analysis between next generation sequencing  and microarrays (title).  Willenbrok in table  teaches concentrations of miRNA in samples in the attomole rage (1 attomole to 10000 attomoles). (table 1).
Therefore I would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to transcribe the ARS sequence of Noerholm with at least 2 different variable sequences 5’ and 3’ of the core sequence at concentrations  between 1 attomoles and 10000 attomoles.  The artisan would be motivated to use a control of ARS RNA to minimize any affect due to difference relative to DNA.  The artisan would be motivated to use 1 attomoles and 10000 attomoles of each probe as the art demonstrates this is within the detectable range of microarrays or next generation sequencing.  The artisan would have a reasonable expectation of success as the artisan is merely substituting a RNA for a DNA at concentrations known in the art.
Response to Arguments
The response traverses the rejection asserting the that in accordance with the definition of the specification the prior art of record does not team randomized sequences.  Applicants arguments are not consistent with the limitations of the claims: the product of claim 1 requires two subsets, i.e. two single stranded 'nucleic acids.'  claims are anticipated or made obvious for 'plurality of single stranded nucleic acids' if it meets the description and provides 3 or more sequences for the claimed 'set' and 'subsets' comprised by the claim. The claims do not require the existence of every possible 'random sequence' for b and d to be present, only with the disclosure of sequences that they vary between each other for elements b and d, and that c is not variable. The description of Noerholm describes and provides evidence that among the set of sequences at each X that there is variation present for each, and providing the variation between the subsets to meet the limitation of 'random' In describing a single sequence 'random' can be used to describe how it was designed, but variation/variability would be used to describe how the set of sequences are related. Clearly by providing "X" Noerholm provides the teaching that it can be ATG or C, not that it is fixed for all the sequences generated, as evidenced again by the description noted in Applicant's arguments.
The response further argues page 21-22 of the specification defines randomized.  This argument has been thoroughly reviewed but is not considered persuasive as the cited portion merely provides preferred embodiments or what can be encompassed but does not specifically provide a definition which differentiates the instant claims from the prior art.
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634